Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-4 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first antenna feed to which a reflected RF signal from said secondary reflector is directed; and a second antenna feed to which a transmitted RF signal through said secondary reflector is directed, wherein a surface of said secondary reflector comprises: a dielectric support layer having hexagonal holes; and a frequency selective surface located on said dielectric support, said frequency selective surface comprising circular rings.
Claim 4 depend from claim 3 and are included in the allowable subject matter.
Woodward (US 4017865), Barkeshli (US5471224), Monser (US3641580), Wu (US 5373302), Zarro et al. (US6985118), Luo et al. (US 2019/0051990) and Fonseca (US 2015/0236416) are all cited as teaching some elements of the claimed invention including an antenna system, a plurality of main and secondary reflectors, a plurality of antenna feeds, a frequency selective surface, as well as, a dielectric support layer therein.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AWAT M SALIH/Primary Examiner, Art Unit 2845